J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case and I would affirm. When Fleener v. State, 58 Ark. 98, 23 S.W. 1, was decided in 1893, the statute was subject to strict construction then as it is now. In Fleener we held that the statutory reference to property “belonging to any other person” means any person other than employee rather than any person other than employer. The decision in Fleener was predicated upon the logical reasoning reflected in Powell v. State, 34 Ark. 693, and it is my opinion the reasoning in Powell is still sound. The Powell decision was based on the weight of authority holding that: “[W]hen the servant comes into possession of the property before the master, and his possession is by reason of his relation as such servant, and he; appropriates it to his own use before it comes into the possession of the master, and while yet in his possession, the fraudulent appropriation thus made is embezzlement, and not larceny.” The majority apparently rely on our decision in Atterberry v. State, 56 Ark. 515, 20 S.W. 411, where in sustaining a conviction for larceny of goods by a clerk in a store who had authority to sell them, we said: “They [the goods] were legally in the possession of the owner, even if for a time left in the custody of the salesman, and an appropriation of them by the latter was a trespass on the possession of the former, within the meaning of the law defining larceny.” In Atterberry the defendant was charged with larceny. This court in Atterberry pointed out: “The articles taken were kept for sale by their owner in a store in which E. C. McBel had authority to be present and sell the goods. They were legally in the possession of the owner, even if for a time left in the custody of the salesman. ...” The appellants in Atterberry objected to an instruction given by the trial court pertaining to the appellants as accessories to larceny and in refusing to charge the jury that: “In larceny the larceny is complete the moment the goods are taken in possession by the person stealing same; and that if, after that, one receives the goods knowing them to have been stolen, this, of itself, could not constitute the crime of larceny on the part of one so receiving them.” The question before this court in Atterberry was stated as follows: “The appellant alleges as a ground for reversal that the verdict is not supported by the evidence. In determining it we are called to decide whether the evidence warranted a finding that he was guilty of any offense, and if so, whether it was larceny, or some other crime, as embezzlement or receiving stolen property.” The above statement by the court is the only place in Atterberry where the word embezzlement appears. Assuming that the appellants in Atterberry argued that the evidence was directed to the crime of embezzlement rather than to larceny, the crime charged; the appellants in Atterberry would have been contending the reverse of what the appellants contend in the case at bar. In the case at bar the appellants contend, and the majority so hold, that the crime charged was embezzlement and that the crime proved was larceny. In Atterberry we affirmed the judgment and in the case at bar the majority have reversed. In the case at bar the employee or servant was not one who merely “had authority to be present and sell goods.” While the servant in the case at bar did have authority to be present and sell beer, she had the more responsible and apparently the exclusive authority over the cash register and possession and control of its contents. She ran the place for her employer. It was not the beer that was stolen from the premises in this case; it was the cash from the cash register that was embezzled. In Atterberry this court did not say a conviction for embezzlement would not have been sustained under the evidence in that case if the indictment had charged embezzlement rather than larceny. Certainly we did not say that the judgment would have been reversed had embezzlement been charged and the conviction was based thereon. In the case at bar I do not contend the judgment should have been reversed if larceny had been charged and the appellants had been convicted for larceny. It is simply my contention that the judgment in this case should not be reversed and the state put to the expense of another trial under the pleadings and evidence in this case. In other words, I would affirm the judgment under the charge of embezzlement on the evidence of record in this case. I do not say I would not have affirmed a conviction for larceny under the evidence in-this case had the appellants been charged with the crime of larceny. I would affirm.